



Exhibit 10.3




DELUXE CORPORATION
AMENDED AND RESTATED
2000 EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective August 16, 2018)


Section 1. Purpose.
1.01. The Plan is designed to encourage employee stock ownership in Deluxe
Corporation by providing Eligible Employees of the Company and Participating
Subsidiaries with an opportunity to purchase shares of the Company’s common
stock through voluntary payroll deductions. It is the purpose and policy of the
Plan to foster ownership interest among employees, thus aligning the interests
of employees with the interests of shareholders. The Company intends that the
Plan qualify as an “employee stock purchase plan” under Section 423 of the Code.
Accordingly, the provisions of the Plan shall be administered, interpreted and
construed in a manner consistent with the requirements of that section of the
Code. The effective date of this Amended and Restated Plan shall be August
16, 2018 (the “Effective Date”).
Section 2. Certain Definitions.
2.01.    Board. The term “Board” shall mean the Company’s Board of Directors.
2.02.    Business Day. The term “Business Day” shall mean a day on which the New
York Stock Exchange is open for trading.
2.03.    Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.
2.04.    Company. The term “Company” shall mean Deluxe Corporation, a Minnesota
corporation.
2.05    Corporate Transaction. The term “Corporate Transaction” shall mean the
merger into or consolidation of the Company with one or more corporations during
the Plan, or the sale of all or substantially all of the assets of the Company.
2.06.    Eligible Compensation. The term “Eligible Compensation” shall mean all
regular base wage and salary payments paid by the Company to a Participant in
accordance with the terms of his or her employment, including payments made to
him or her under the short term disability or paid time off plan of the Company
or Participating Subsidiary of which the Participant is an employee in effect at
the applicable time, but excluding all overtime earnings, bonus, commissions,
and other incentive payments and awards, and all other forms of extra
compensation.
2.07.    Eligible Employee. The term “Eligible Employee” shall mean all
employees of the Company and its Participating Subsidiaries (including officers
and directors who are also employees of the Company) whose regularly scheduled
work week consists of at least twenty (20) hours and who have completed three
(3) consecutive months of employment with the Company or its Participating
Subsidiaries, provided that the commencement of an approved leave of absence
shall not be deemed to terminate an employee’s continuous employment. Eligible
Employees do not include (i) a seasonal or temporary employee, to the extent not
customarily employed for more than five months in a calendar year, or (ii) an
individual performing services for the Company or any Participating Subsidiary
as an independent contractor or as an employee of another company.
2.08.    Excluded Subsidiary. The term “Excluded Subsidiary” shall mean (i) each
Subsidiary whose employees have not been designated as eligible to participate
in the Plan by the Plan Administrator, and (ii) each Subsidiary that was not a
Participating Subsidiary prior to the Effective Date and whose employees have
not been not been designated as eligible to participate in the Plan by the Plan
Administrator.
2.09.    Fair Market Value. The term “Fair Market Value” as of any date shall
mean the value of a Share determined by reference to (i) if Shares are listed on
a national securities exchange, the closing sale price on that date on the
principal national securities exchange on which such shares are then listed or,
if no such reported sale of a Share shall have occurred on such date, on the
next preceding date on which there was such a reported sale; or (ii) if such
shares are not then listed on a national securities exchange, by reference to
the mean between the bid and asked price published


1

--------------------------------------------------------------------------------





in the OTC Link ATS or displayed on the OTC Bulletin Board of a Share for that
date or if for any reason no such price is available, in such other manner as
the Plan Administrator may in good faith deem appropriate to reflect the then
fair market value thereof.
2.10.    Offering and Purchase Dates. The first Business Day of each Offering
Period is the “Offering Date” for that Offering Period and the last Business Day
of each Offering Period is the “Purchase Date” for that Offering Period.
2.11.    Offering Periods. The Plan shall have six-month offering periods to
purchase Shares (the “Offering Periods”), with a new Offering Period commencing
on February 1 and August 1 of each year. Each Offering Period commencing on
February 1 of any year shall end on July 31 of that year, and each Offering
Period commencing on August 1 of any year shall end on January 31 of the
following year.
2.12.    Participant. The term “Participant” shall mean an Eligible Employee of
the Company or of its Participating Subsidiaries, who has elected to participate
in the manner set forth in the Plan.
2.13.    Participating Subsidiaries. The term “Participating Subsidiaries” shall
mean each Subsidiary of the Company that is not an Excluded Subsidiary.
2.14.    Plan. The term “Plan” shall mean the Deluxe Corporation Amended and
Restated 2000 Employee Stock Purchase Plan, the terms and provisions of which
are set forth herein.
2.15.    Plan Administrator. The term “Plan Administrator” shall mean the
Compensation Committee of the Board.
2.16.    Shares. The term “Shares” shall mean the Company’s $1 par value common
shares.
2.17.    Stock Purchase Account. The term “Stock Purchase Account” means a
current bookkeeping record maintained by the Company of cumulative payroll
deductions made from the Eligible Compensation of each Participant in the Plan
as reduced by amounts applied toward the purchase of Shares under the Plan.
2.18    Subsidiary. The term “Subsidiary” shall mean a subsidiary, as defined in
Section 424(f) of the Code, of the Company.
Section 3. Election to Participate.
3.01. An Eligible Employee may elect to participate in the Plan by completing
the form prescribed by the Plan Administrator or enrolling online to authorize
regular payroll deduction from the employee’s Eligible Compensation, beginning
with the first payroll period ending after an Offering Date, provided such
authorization is received by the Company’s Human Resources Department in such
time in advance of such Offering Date as may be prescribed by the Plan
Administrator. Payroll deductions shall continue until the employee decreases
his or her payroll deduction rate to zero percent (0%), withdraws from the Plan,
or ceases to be eligible to participate in the Plan.
3.02. Notwithstanding the provisions of Section 3.01, no Eligible Employee shall
be granted any right to purchase Shares hereunder to the extent that:
(i)
such employee, immediately after such a right to purchase is granted, would own,
directly or indirectly, within the meaning of Section 423(b)(3) and Section
424(d) of the Code, Shares possessing five percent (5%) or more of the total
combined voting power or value of all the classes of the capital stock of the
Company or of its parent, as defined in Section 424(e) of the Code, or a
Subsidiary, or

(ii)
such employee’s rights to purchase stock under all employee stock purchase plans
(within the meaning of Section 423 of the Code) of the Company and its
Subsidiaries accrues at a rate that exceeds $25,000 worth of stock (determined
at the Fair Market Value of the Shares at the time such rights are granted) for
each calendar year during which the rights to purchase such stock are
outstanding at any time.

3.03. Employees of an Excluded Subsidiary shall not be eligible to participate
in the Plan unless and until they transfer employment to the Company or a
Participating Subsidiary or the Plan Administrator re-designates the Excluded
Subsidiary as a Participating Subsidiary. In any such event, the period during
which an employee was employed by the Excluded Subsidiary shall be counted
toward satisfaction of the three (3) consecutive months of


2

--------------------------------------------------------------------------------





employment required for the employee to be eligible under Section 2.07 to
participate in the Plan following such transfer or re-designation.
Section 4. Payroll Deductions and Stock Purchase Account.
4.01. A Participant may elect payroll deductions of any multiple of one percent
(1%) and not less than one percent (1%) nor more than ten percent (10%) of his
or her Eligible Compensation. A Participant may, at any time, increase or
decrease the percentage of his or her payroll deduction within the foregoing
limitations, and decrease his or her payroll deductions to zero percent (0%), as
described in Section 7.01, by filing such form(s) as may be prescribed by the
Plan Administrator indicating the change, such change to become effective with
the first payroll period commencing on or after the receipt of the form(s) by
the Company’s Human Resources Department.
4.02. Payroll deductions shall be credited currently to the Participant’s Stock
Purchase Account. A Participant may not make any separate cash payment into his
or her Stock Purchase Account.
4.03. No interest will be paid upon payroll deductions or upon any amount
credited to, or on deposit in, an employee’s Stock Purchase Account.
4.04. The Plan Administrator may establish procedures under which, if it is
determined that a Participant’s payroll deductions are likely to result in a
balance in the Participant’s Stock Purchase Account that will fund a purchase of
Shares in excess of the limits in Section 3.02(ii) or Section 5.01, the
Participant’s payroll deduction contributions to the Plan may be decreased,
including to zero percent (0%), at any time during an Offering Period; any
amounts in the Participant’s Stock Purchase Account that may not be applied to
purchase Shares due to application of these limits will be refunded to the
Participant; such Participant’s elected payroll deductions will be reinstated in
the next Offering Period in which the Plan Administrator determines the share
purchases funded by such deductions will not exceed the applicable limits.
Section 5. Purchase of Shares.
5.01. On each Purchase Date, each Participant shall automatically have purchased
for him or her that number of whole Shares, not less than one, as can be
purchased with the amount in his or her Stock Purchase Account on such Purchase
Date, provided that in no event shall the number of Shares purchased during any
Offering Period exceed five thousand (5,000).
5.02. The per-Share purchase price of Shares purchased shall be eighty-five
percent (85%) of the Fair Market Value on the Purchase Date of such Offering
Period, rounded up to the next higher full cent.
Section 6. Stock Purchase Account Balance.
6.01. Subject to Section 7 of the Plan, any funds remaining in a Participant’s
Stock Purchase Account after the purchase of Shares on a Purchase Date, which
funds must be less than the purchase price of one Share on the Purchase Date,
shall remain in his or her Stock Purchase Account and be applied toward the
purchase of Shares on the next Purchase Date, unless the Participant withdraws
from the Plan, in which case, any such funds shall be refunded to the
Participant within thirty (30) days.
Section 7. Ending Participation in the Plan.
7.01. A Participant may, at any time, change his or her Eligible Compensation
payroll deduction percentage to zero percent (0%) by filing such forms as may be
prescribed by the Company’s Human Resources Department indicating the change. At
the end of an Offering Period, if a Participant’s payroll deduction of Eligible
Compensation is zero percent (0%) and the Participant’s Stock Purchase Account
balance is an amount less than the purchase price of one Share on the Purchase
Date, such balance shall be refunded to him or her in the next payroll period.
An Eligible Employee who has reduced his or her payroll deductions to zero
percent (0%), but has not requested a withdrawal of previous deductions, may
elect to increase his or her deductions at any time, as described in Section
4.01.
7.02. A Participant may, at any time, by completing the paper or online form(s)
prescribed by the Company’s Human Resources Department, withdraw from the Plan
and cease making any further payroll deductions. In such event, the Company
shall refund, within thirty (30) days, the entire balance, if any, in the
employee’s Stock Purchase Account.


3

--------------------------------------------------------------------------------





An Eligible Employee who has withdrawn from the Plan may elect to re-enroll in
the Plan, as described in Section 3.01.
7.03. Participation in the Plan shall cease upon the date of a Participant’s
termination of employment, death, transfer to status other than an Eligible
Employee, transfer to an Excluded Subsidiary or a change in the designation of a
Participant’s employer to an Excluded Subsidiary, and any amounts theretofore
credited to the individual’s Stock Purchase Account shall be refunded within
thirty (30) days to the former Participant or to his or her estate. The
commencement of an approved leave of absence shall not be deemed a termination
of employment for purposes of this Section 7.03; rather, a leave of absence
shall be deemed to result in a termination of employment for purposes of this
Section 7.03 on the later of (i) the date that ninety (90) days after the
Participant’s commencement of an approved leave of absence, and (ii) the earlier
of the date that the Participant’s approved leave of absence ends and the date
the Participant no longer has a statutory or contractual right to re-employment.
Section 8. Transferability.
8.01. Stock purchase benefits granted hereunder may not be assigned,
transferred, pledged or hypothecated (whether by operation of law or otherwise),
and shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition or
levy of attachment or similar process upon the stock purchase benefits shall be
null and void and without effect.
8.02. The funds accumulated in a Stock Purchase Account may not be assigned,
transferred, pledged or hypothecated in any way, and any attempted assignment,
transfer, pledge, hypothecation or other disposition of the funds accumulated in
the Stock Purchase Account shall be null and void and without effect.
8.03. The Plan Administrator may, from time to time, establish or modify minimum
required holding periods for Shares purchased by all Participants under the Plan
and, in connection therewith, may establish such rules and regulations as it
determines to be necessary or appropriate for the administration of such minimum
holding periods. Without limiting the generality of the authority herein, the
Plan Administrator may require that the Shares issued under the Plan be
restricted or bear a legend against transfer or by requiring periodic
certifications by Participants concerning compliance with such minimum required
holding periods. The establishment of or any change to any minimum required
holding period shall be made effective on an Offering Date, and notice thereof
shall be given to all Participants at least thirty (30) days prior to such
Offering Date by such means as the Plan Administrator determines to be
appropriate in the circumstances. The failure of a Participant to receive any
such notice shall not affect the establishment of any such minimum holding
period or any change thereto with respect to that or any other Participant.
Section 9. Share Certificates; Rights as a Shareholder.
9.01. Shares purchased under the Plan will be originally issued in
uncertificated form. Shares issued under the Plan may contain restrictions
against transfer (including applicable legends to that effect) as provided in
Section 8.03.
9.02. The Company shall not be required to issue or deliver any Shares purchased
unless such issuance and delivery comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities and Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, applicable state securities laws and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.
9.03. Book-entries representing Shares purchased under the Plan shall be
registered in the name of the Participant or jointly in the name of the
Participant and another person, as the Participant may direct.
9.04. A Participant shall not be entitled to any of the rights or privileges of
a shareholder of the Company with respect to Shares offered for purchase under
the Plan, including the right to vote or direct the voting or to receive any
dividends that may be declared by the Company, until (i) the Participant
actually has paid the purchase price for such Shares and (ii) such Shares have
been issued and delivered as provided in this Section 9.
Section 10. Effective Date and Amendment or Termination of Plan.
10.01. The Plan was approved by the Board with an effective date of February 1,
2002 and was subsequently approved by the shareholders of the Company in
compliance with Section 423 of the Code.


4

--------------------------------------------------------------------------------





10.02. The Board may at any time terminate the Plan, suspend the Plan, or amend
the Plan in any respect; provided, however, that, the Plan may not be amended in
any way that will cause rights issued under the Plan to fail to meet the
requirements for employee stock purchase plans as defined in Section 423 of the
Code or any successor thereto, including, without limitation, shareholder
approval if required. During any suspension of the Plan, no new Offering Period
shall begin, no Eligible Employee shall be offered any opportunity to elect to
participate in the Plan, and any existing payroll deductions elections shall be
suspended, but any Share purchase rights granted for an Offering Period that
began prior to the Plan suspension shall remain subject to the other provisions
of this Plan.
Section 11. Plan Administrator.
11.01. In administering the Plan, it will be necessary to follow various laws
and regulations. It may be necessary from time to time to change or waive
requirements of the Plan to conform with law, to meet special circumstances not
anticipated or covered in the Plan, or to carry on successful operations of the
Plan. Therefore, the Plan Administrator shall have full power and authority to
make variations in the provisions of the Plan for such purposes and to determine
any questions which may arise regarding interpretation and application of the
provisions of the Plan, including, without limitation, adopting such rules,
procedures and sub-plans as may be necessary, desirable or appropriate to permit
participation in the Plan by employees who are foreign nationals or employed
outside the United States by a non-U.S. Participating Subsidiary, and to achieve
tax, securities law and other compliance objectives in particular locations
outside the United States, which may include, to the extent permitted by Section
423 of the Code and regulations thereunder, granting options to citizens or
residents of a non-U.S. jurisdiction that are less favorable than the terms of
purchase rights generally granted under the Plan to employees resident in the
United States. Without limiting the generality of the foregoing, the Plan
Administrator is specifically authorized to adopt rules and procedures regarding
payroll deductions, payment of interest, conversion of local currency, payroll
tax, the definition of Eligible Compensation, withholding procedures and
handling of book entries that vary with local requirements. The Plan
Administrator may promulgate rules regarding the time and manner for submitting
any required notice or form contemplated under the Plan, which may include a
requirement that the notice be on file with the Company’s designated office for
a reasonable period before it will be effective. Subject to the terms of the
Plan and applicable law, the Plan Administrator may delegate ministerial duties
associated with the administration of the Plan to such Company officers,
employees or agents as the Plan Administrator may determine. The determination
of the Plan Administrator as to the interpretation and operation of the Plan
shall be final and conclusive.
Section 12. Stock Dividend or Reclassification or Corporate Transaction.
12.01. Upon the payment of any stock dividend, or the occurrence of a stock
split, reverse stock split or reclassification by way of split-up in the number
of Shares of the Company, the Plan Administrator shall make such equitable
adjustments as it deems appropriate to the total number of Shares authorized by
Section 13.01 to be sold under the Plan, to the number of Shares subject to
purchase under outstanding share purchase rights, and to the share purchase
exercise price or prices applicable to outstanding purchase rights.
12.02. In the event of a Corporate Transaction, appropriate adjustments shall be
made to give effect thereto on an equitable basis in terms of issuance of shares
of the surviving or successor corporation resulting from the Corporate
Transaction (or the parent of such corporation). If such surviving or successor
corporation (or the parent thereof) refuses to continue or assume outstanding
purchase rights under the Plan, or issue substitute rights for such outstanding
rights, then the Plan Administrator may, in its discretion, either terminate the
Plan or shorten the Offering Period then in progress by setting a new Purchase
Date for a specified date before the date of the consummation of the Corporate
Transaction. In the event of a change in the Purchase Date, each Participant
shall be notified in writing, prior to any new Purchase Date, that the Purchase
Date for the existing Offering has been changed to the new Purchase Date and
that the Participant’s right to acquire Shares will be exercised automatically
on the new Purchase Date unless prior to such date the Participant’s employment
has been terminated or the Participant has withdrawn from the Plan. In the event
of a dissolution or liquidation of the Company, any Offering Period then in
progress will terminate immediately prior to the consummation of such action,
unless otherwise provided by the Board.


5

--------------------------------------------------------------------------------





Section 13. Shares to be Sold.
13.01. Subject to the terms of Section 12.01, the number of Shares authorized to
be sold under the Plan during the period commencing on February 1, 2000 shall
not exceed 5 million. If the total number of Shares which may otherwise be sold
on any Purchase Date, exceeds the maximum number of Shares authorized to be
sold, reduced by the number of Shares previously sold under the Plan, the
Company shall make a pro rata allocation of the Shares available for delivery
and distribution in a uniform manner, to the extent practicable, and as it shall
determine to be equitable, and the balance of payroll deductions credited to the
Stock Purchase Account of each Participant shall be returned to him or her as
promptly as possible.
Section 14. Notices.
14.01. Notices to the Company pertaining to the Plan may be addressed as
follows:
Deluxe Corporation
Attention: Human Resource Department
Post Office Box 64235
St. Paul, MN 55164-0235








6